 

EXHIBIT 10.2

 

JPMORGAN CHASE BANK

270 PARK AVENUE

NEW YORK, NEW YORK 10017

 

January 31, 2003

 

U.S.I. Holdings Corporation

50 California Street

24th Floor

San Francisco, CA 94111

 

Attention: Mr. David L. Eslick

Chairman and Chief Executive Officer

 

FEE LETTER

 

Re:    Eighth Amendment to Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to (i) the Credit Agreement, dated as of September 17, 1999,
among U.S.I. Holdings Corporation, a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), Credit Lyonnais Cayman Island Branch (“Credit Lyonnais”), as
Administrative Agent and JPMorgan Chase Bank, as successor to The Chase
Manhattan Bank (“JPMorgan”), as Syndication Agent (as amended, modified or
supplemented through the date hereof, the “Credit Agreement”) and (ii) the
Eighth Amendment to the Credit Agreement, dated as of January 31, 2003, among
the Borrower, the Lenders, the Administrative Agent and the Syndication Agent
(the “Eighth Amendment”). All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement.

 

By your signature below, you agree to pay the following non-refundable fees:

 

Amendment Fee:

An amendment fee, to be earned by and payable to each Lender which approves the
Eighth Amendment, equal to 0.50% of the sum of the total outstanding Term Loans
and the Revolving Credit Commitment of each such Lender, in each case, as of the
effective date of the Eighth

 

 



--------------------------------------------------------------------------------

 

Amendment (the “Eighth Amendment Effective Date”), which amendment fee shall due
and payable on the Eighth Amendment Effective Date.

 

Structuring Fee:

A structuring fee in an amount equal to 0.50% of the sum of the total
outstanding Term Loans and the Revolving Credit Commitment, in each case, as of
Eighth Amendment Effective Date, which structuring fee shall be earned by and
due and payable to JPMorgan on the Eighth Amendment Effective Date.

 

Refinancing Fee:

A refinancing fee in an amount equal to 0.50% of the sum of the total
outstanding Term Loans and the Revolving Credit Commitment, in each case, as of
October 1, 2003, which refinancing fee shall be earned by and due and payable to
JPMorgan on October 1, 2003 if all of the Loans under the Credit Agreement have
not been repaid and all of the Commitments thereunder terminated as of such
date.

 

Furthermore, it is hereby agreed that if by July 31, 2003, the Borrower retains
in writing JPMorgan (or its affiliates), alone or with others, to structure and
arrange a new senior credit facility (the “2003 Senior Credit Facility”), then
the amount of any refinancing fee that is subsequently paid to JPMorgan pursuant
to the caption “Refinancing Fee” in this letter shall be credited towards any
fees otherwise receivable by JPMorgan (or any of its affiliates) in connection
with the 2003 Senior Credit Facility. It is understood and agreed that this
letter shall not constitute or give rise to any obligation on the part of
JPMorgan to participate in the arrangement of, or provide or commit to provide
any financing under, the 2003 Senior Credit Facility.

 

Reference is made to the Fee Letter, dated as of March 29, 2002, among the
Borrower, Credit Lyonnais and JPMorgan (the “March 2002 Fee Letter”). JPMorgan
hereby waives any right to receive the advisory fee required to be paid pursuant
to the caption “Advisory Fee” in the March 2002 Fee Letter.

 

This Fee Letter may not be amended or waived except by an instrument in writing
signed by JPMorgan and you. This Fee Letter shall be governed by, and construed
in accordance with, the laws of the State of New York. This Fee Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Fee Letter by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

This Fee Letter is delivered to you on the understanding that neither this Fee
Letter nor any of its terms or substance shall be disclosed, directly or
indirectly, to any other person except (a) to your officers, agents and advisors
who are directly involved in the consideration of this matter or (b) as may be
compelled in a judicial or administrative proceeding or as otherwise required by
law (in which case you agree to inform us promptly thereof).

 

*    *    *

 

 

-2-



--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign and return the enclosed
counterpart of this letter.

 

Very truly yours,

 

JPMORGAN CHASE BANK

By:

 

/s/    MARYBETH MULLEN        

--------------------------------------------------------------------------------

   

Name:  Marybeth Mullen

Title:    Vice President JPMORGAN

          CHASE BANK

 

AGREED AND ACCEPTED:

 

 

U.S.I. HOLDINGS CORPORATION

By:

 

/s/    ROBERT SCHNEIDER

--------------------------------------------------------------------------------

   

Name:  Robert S. Schneider

Title:    Executive Vice President of

          Finance and Administration

 

 